Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: -INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM FOR SIMULATING GROWTH OF CELLS-
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2013/0159232 to Rhodes.
Per claim 1, Rhodes discloses an information processing apparatus (fig. 10) comprising:
a soma-related information storage unit (fig. 10:1002(b)…memory section holding soma-related information is construed as soma-related information storage unit) in which two or more pieces of soma-related information (figs. 2A-D:202(n)…more than two soma are shown, each being instantiated by computing apparatus of fig. 10; fig. 4:402…more than two neurons can be instantiated, each neuron 100 having a soma 102; ¶48…”Referring to FIG. 1a, the simulated neuron 100 includes a cell body 102, or soma…”) having a soma identifier for identifying a soma are stored (figs. 2A-D…each soma has an identifier, e.g., 202(n), which is representative of individual instantiations of each soma in memory);
a connection information storage unit (fig. 10:1002(b)…memory section holding neuron branch connection information 206, is construed as connection information storage unit) in which one or more pieces of connection information for specifying connection between two or more somas are stored (fig. 4:408…branch connection information for multiple neurons 200 and their respective somas 202(n), can be specified by user through branch connection control 408; figs. 2A-D:206 and ¶93…impingement of sensory fiber on branches of the each neuron/soma are pieces of connection information that can be specified by user, ”branch connection control 408 enables a use to specify the number of simulated sensory fibers that should impinge each branch…”);
an input information accepting unit (fig. 4:400…control screen/GUI is input information accepting unit) that accepts input information (fig. 4…control screen/GUI 400 is able to accept input information from user);
an information transfer unit (fig. 1A-B:104 and ¶48…each neuron 100 and corresponding soma 102 has a dendritic tree 104 that comprises multiple branches 104(x), the branches being information transfer units instantiated in memory; ¶44…branches are configured to activate, e.g., transfer information, “when some combination of the input sensory feature signals transmitted to the branches by the impinging simulated sensory fibers during a specified window of time exceed branch activation threshold values”) that acquires soma identifiers of one or more somas (fig. 1A-B…each dendritic tree 104 and corresponding branches 104(x) is assigned to a soma 102 of the neuron 100, hence branches acquire by virtue of association, corresponding soma identifiers; figs. 2A-D…each soma has identifiers/instantiations 202(n)) that accept information based on the input information (fig. 4:408…the number of impingements on each branch of each dendritic tree is specified by user as input information on control screen/GUI 408, dictating how each branch activates, e.g., accepts/transfers information; figs. 2A-D…each soma identifier/instantiation 202(n) has corresponding branch identifiers/instantiations, i.e., 202(n)(a-e));
an output information acquiring unit that acquires output information, which is information that is output (fig. 1:106…each neuron/soma has an output based on activation amongst the branches that the neuron/soma is attached to; figs. 3d-g and ¶86-90…decoder, construed as an output information acquiring unit, acquires the outputs of a collection of neurons/somas and decodes patterns of active and inactive neurons to identify a sensory event), using the information accepted by each soma identified with the one or more soma identifiers acquired by the information transfer unit (¶48…activity in one or more of branches 104(a), 104(b), 104(c), 104(d), and 104(e) may cause cell body 102 to fire, thereby resulting in the generation of an output signal on output 106; fig. 2…soma identifiers/instantiations 202(n) have outputs linked to activity of associated branches 202(n)(a-e));
an information output unit that outputs the output information acquired by the output information acquiring unit (fig. 7 and ¶101-102…decoder output from collection of active and inactive neuron outputs, the decoder output being a visualization on a display that is construed as an information output unit); and 
a growth unit (fig. 10:1002(a) and ¶126…processor that executes instructions for creation of the simulated neural circuit) that performs one or more of soma generation processing for generating soma-related information having a soma identifier (figs. 1-2…somas/neurons are generated/instantiated by the processor based on parameters entered by user in control screen/GUI, e.g., the input information accepting unit, each soma/neuron having an identifier 202(n)), and accumulating the information in the soma-related information storage unit (fig. 10:1002(b)…memory section holding instantiated somas), connection information generation processing for generating connection information (fig. 2:206 and fig. 4:408…processor executes instructions for generating the number of impingements between input sensory fibers and branches; figs. 1-2…branches of dendritic trees are generated/instantiated by processor based on parameters entered by user in control screen/GUI, e.g., the input information accepting unit, each branch having an identifier, e.g.,  202(n)(a-e)), and accumulating the information in the connection information storage unit (fig. 10:1002(b)…memory section holding instantiated impingements and branches), and connection information growth processing for growing connection information (fig. 4:404 and ¶93…input by user in the branch generator control 404 specifies the number of branches that should be generated by the processor, e.g., grown, for each simulated neuron in addition to the number of impingements 408 on each branch).
Per claim 12, Rhodes discloses claim 1, further disclosing wherein the output information contains any of emotion information related to emotion of a person, intention information indicating intention of a person, and behavior information related to body movements of a person (fig. 7…output from neurons 200 and decoded collective outputs are of identified sensory event; ¶5…sensory events can pertain to olfactory or visual events which can be volitional as well as behavioral based on the where a person has moved to).
Claims 13 and 14 are substantially similar in scope and spirit as to claim 1.  Therefore, the rejection of claim 1 is applied accordingly.  
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to digitally simulating growth of cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125